DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, in the reply filed on January 21, 2022 is acknowledged.  The traversal is on the ground(s) that the search would not be a serious burden and that any search for claims of Group I would require searching the same classifications required for claims of Group II.  This is found to be persuasive and the restriction requirement has been vacated.  An action as to the merits of claims 1-20 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 8, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the forward discharge nozzle --being disposed in the forward cargo bay and-- connected to the forward end of the tubing system --for delivering the fire suppressant to the forward cargo bay--.  It is not clearly defined where the forward discharge nozzle is being used in the system and aircraft.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,5,9,10,12,13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0161793 A1(Disimile).
As to claims 1 and 9, Disimile ‘793 discloses a fire suppressant system comprising a source of a fire suppressant (see reference to a reservoir [0039]), a tubing system for delivering the fire suppressant (driving fluid line 52), a discharge nozzle including a first nozzle head (port 30) with a first opening (discharge port face 31) having a first flow area and a second nozzle head (port 30) with a second opening having a second flow area that differs from the first flow area (see fig. 1-5) and see paragraphs [0041,0044,0046,0047], regarding the flow area of the first nozzle head and a second flow area that differs from the first flow area, (i.e.  the apertures 34 of the ports 30 are of a specific number, size, angle and shape to deliver the fluid to a specific location in response to a specific event.  The amount of fluid and the pressure required to perform the desired function is also calculated for the block and specific event. The port is designed with a required number of apertures sufficient to dispense a required amount of fluid to only the desired location.  Each port and its apertures are dedicated to a location).  As to use for an aircraft or an aircraft and delivering to one or more predetermined locations and the nozzle being disposed in the one or more predetermined locations and distribute the fire suppressant in the one or more predetermined locations during a fire see paragraphs [0004-0008] and [0041,0045].  See marked up Figure below.

    PNG
    media_image1.png
    777
    619
    media_image1.png
    Greyscale

As to claims 2 and 10, see marked up Figure 2 above and Figures 1-5.
As to claims 4 and 12, see paragraphs [0041,0044,0046,0047], regarding a third nozzle head with a third flow area that differs from the first flow area and the second flow area, (i.e. the apertures 34 of the ports 30 are of a specific number, size, angle and shape to deliver the fluid to a specific location in response to a specific event.  The amount of fluid and the pressure required to perform the desired function is also calculated for the block and specific event. The port is designed with a required number of apertures sufficient to dispense a required amount of fluid to only the desired location.  Each port and its apertures are dedicated to a location.  
As to claims 5 and 13, see marked up Figure 2 above and Figures 1-5.
As to claim 17, Disimile ‘793 discloses method of fire suppressing a fire in one or more predetermined locations of an aircraft comprising transporting a fire suppressant in a tubing system (driving fluid line 52) from a source of a fire suppressant (see reference to a reservoir [0039]), to a discharge nozzle in the one of more predetermined locations; and distributing the fire suppressant from the discharge nozzle into the one or more predetermined locations, through a first nozzle head (port 30) with a first flow area (discharge port area) 31 and a second nozzle head (port 30) having a second flow area that differs from the first flow area (see fig. 1-5) and see paragraphs [0041,0044,0046,0047], regarding the flow area of the first nozzle head and a second flow area that differs from the first flow area, (i.e.  the apertures 34 of the ports 30 are of a specific number, size, angle and shape to deliver the fluid to a specific location in response to a specific event.  The amount of fluid and the pressure required to perform the desired function is also calculated for the block and specific event. The port is designed with a required number of apertures sufficient to dispense a required amount of fluid to only the desired location.  Each port and its apertures are dedicated to a location).  As to predetermined locations of an aircraft and delivering to one or more predetermined locations and the nozzle being disposed in the one or more predetermined locations and distribute the fire suppressant in the one or more predetermined locations during a fire see paragraphs [0004-0008] and [0041,0045].
As to claim 18, see marked up Figure 2 above and Figures 1-5.
As to claim 19, see paragraphs [0041,0044,0046,0047], regarding a third nozzle head with a third flow area that differs from the first flow area and the second flow area, (i.e. the apertures 34 of the ports 30 are of a specific number, size, angle and shape to deliver the fluid to a specific location in response to a specific event.  The amount of fluid and the pressure required to perform the desired function is also calculated for the block and specific event. The port is designed with a required number of apertures sufficient to dispense a required amount of fluid to only the desired location.  Each port and its apertures are dedicated to a location.  
As to claim 20, see marked up Figure 2 above and Figures 1-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0161793 A1(Disimile) in view of GB 2106385 A(Day et al).
As to claims 3, 6, 11 and 14, Disimile ‘793 discloses a fire suppressant system for an aircraft and an aircraft comprising all the featured elements of the instant invention, except for the first nozzle head, second nozzle head and third nozzle head being moveable to change an orientation of the first centerline, the second center line and the third centerline.  Day et al ‘385 discloses discharge nozzle 10 with 3 nozzle heads 1/2 are moveable by swivel head control 3 to change an orientation of the first, second and third centerline of the three nozzle heads.  See Figure 1 and page 1, lines 82-98.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first nozzle head, second nozzle head and third nozzle head being moveable to change an orientation of the first centerline, the second center line and the third centerline in Disimile ‘793, as taught by Day et al ‘385, since with such a modification the nozzle heads would be able to move independently enabling for instance two of the three nozzle heads to be moved to an area directly on a fire and the other nozzle to spray in an area local or adjacent to the main fire area.  
Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0161793 A1(Disimile) in view of US 2016/0096051 A1(Baker et al).
As to claims 7 and 15, Disimile ‘793 discloses a fire suppressant system for an aircraft and an aircraft comprising all the featured elements of the instant invention, except for the specific predetermined locations being a forward cargo bay and aft bay with discharge nozzles for each forward cargo bay and after cargo bay and fire suppressant comprising one or more bottles connected to the tubing system intermediate the forward end and the aft end of the tubing system.  Baker et al ‘051 discloses a fire suppressant system for an aircraft 100 with a forward cargo bay 116 and an aft cargo bay, with forward discharge nozzles 210 connected to a forward end tubing system 214/216 and aft discharge nozzles 212 connected to an aft end tubing system 214/218, and a source of fire suppressant includes one or more bottles 204 connected to the tubing system intermediate the forward end and the aft end of the tubing system.  See Figures 1-3 and paragraphs [0013-0052].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the specific predetermined locations being a forward cargo bay and aft bay with discharge nozzles for each forward cargo bay and after cargo bay and fire suppressant comprising one or more bottles connected to the tubing system intermediate the forward end and the aft end of the tubing system in the system and aircraft of Disimile ‘793, as taught by Baker et al ‘051, since Disimile ‘793 discloses in paragraph [0004] that aircraft dry bays and engine nacelles need to have fire protection within these vulnerable areas, therefore, providing discharge nozzles in the forward or aft dry bays of Disimile ‘793 would facilitate fire suppression in these vulnerable areas.   
As to claims 8 and 16, Disimile ‘793 discloses a fire suppressant system for an aircraft and an aircraft comprising all the featured elements of the instant invention, except for the fire suppressant mixtures claimed.  Baker et al ‘051 discloses a fire suppressant comprising HFC-125 and pentafluoroethane(CF3CF2H), see paragraph [0027].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fire suppressant comprising HFC-125 and pentafluoroethane(CF3CF2H) in the apparatus of Disimile ‘793, as taught by Baker et al ‘051, since Disimile ‘793 discloses in paragraph [0005], that alternative fire suppressants to halon are being researched for use in fire extinguishing systems for aircraft bays, therefore, such a fire suppressant would be an equivalent replacement for halon as taught by Baker et al ‘051, see paragraph [0048].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Lazzarini ‘869 and Hindrichs et al disclose fire extinguishing systems for aircrafts.  Lowry et al ‘592 discloses a nozzle head with multiple discharge nozzles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752